                                                                                    United States District Court
                                                                                      Southern District of Texas

                                                                                         ENTERED
                                                                                       October 25, 2018
                        IN THE UNITED STATES DISTRICT COURT
                                                                                      David J. Bradley, Clerk
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

RANDY LEE ELLIS,                                 §
(TDCJ-CID #02013990)                             §
                                                 §
               Plaintiff,                        §
                                                 §
vs.                                              §   CIVIL ACTION H-18-0909
                                                 §
BRAD LIVINGSTON, et al.,                         §
                                                 §
               Defendants.                       §



                              MEMORANDUM ON TRANSFER



       The plaintiff, Randy Lee Ellis, an inmate of the Texas Department of Criminal Justice -

Correctional Institutions Division ("TDCJ-CID"), has filed a complaint under 42 U.S.C. § 1983. In

this case, Ellis sued twenty-four prison officials. Ellis presented various claims relating to the

conditions of his confinement at the Denton County Jail, Gurney Unit, Terrell Unit, Jester III Unit,

and Ferguson Unit. He complained of the denial of adequate medical care, discrimination based on

his disability, and denial of an adequate grievance process.

       OnApril29, 2018, this Court struck Ellis's original complaint, (Docket Entry No. 1), because

it did not comport with the Federal Rules of Civil Procedure. (Docket Entry No. 7). This Court

ordered Ellis to file an amended complaint by May 21, 2018, using the attached forms. On May 24,

2018, this Court dismissed this action without prejudice for want of prosecution. (Docket Entry No.

9). On June 12, 2018, this Court granted Ellis's motion for relief from judgment, construed as a

motion to reinstate. (Docket Entry No. 12).
       In his Amended Complaint, Ellis complains of events at the Denton County Jail, which is

located in Denton County, Texas. (Docket Entry No. 8). Ellis brings this action against Texas jail

officials who reside in Denton County, Texas.

       In the interest of justice and for the convenience of the parties and witnesses, this case is

TRANSFERRED to the United States District Court for the Eastern District of Texas, Sherman

Division. 28 U.S.C. §§ 1391, 1404(a).

       SIGNED at Houston, Texas, on _O_C_T_2_4_2_01_8_ _




                                             ALFRED . B   ETT
                                             UNITED STATE DISTRICT JUDGE




                                                 2
